        Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 1 of 11



Richard A. Hearn (ISB # 5574)
John J. Bulger (ISB # 8375)
HEARN LAW, PLC
155 S. 2nd Avenue
P.O. Box 70
Pocatello, Idaho 83204
Telephone: (208) 904-0004
Facsimile: (208) 904-1816
Email: hearn@hearnlawyers.com
        bulger@hearnlawyers.com

Shane Reichert (ISB # 8662)
Stratton Laggis (ISB # 9414)
REICHERT LAGGIS PLLC
420 South 4th Avenue
Pocatello, Idaho 83201
Telephone: (208) 232-4051
Facsimile: (208) 232-2880
Email: shane@rlidaholaw.com
        stratton@rlidaholaw.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 SHAYLEE WILLIAMSON,
                                                  Case Number: 4:19-cv-99
         Plaintiff,

 vs.                                              COMPLAINT and
                                                  DEMAND FOR JURY TRIAL
 KEDRICK WILLS, individually and as               (JURY DEMAND PER F.R.C.P. 38(b))
 Director of the Idaho State Police; ERIC
 DAYLEY, individually and as Captain of           VIOLATION OF CIVIL RIGHTS
 Idaho State Police, District 5; LEE EDGLEY,      PURSUANT TO 42 U.S.C. § 1983
 individually and in his official capacity;
 BRADY BARNES, individually and in his
 official capacity; PAUL GILBERT,
 individually and in his official capacity;
 PAUL OLSEN, individually and in his
 official capacity; MARCUS GRAHAM,
 individually and in his official capacity; and



COMPLAINT and DEMAND FOR JURY TRIAL - Page 1
        Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 2 of 11



 TOM SELLERS, individually and in his
 official capacity;

         Defendants.


       COMES NOW the above-entitled Plaintiff SHAYLEE WILLIAMSON, by and through

her counsel, HEARN LAW, PLC, and REICHERT LAGGIS, PLLC, and for cause of action

against Kedrick Wills, individually and as Director of the Idaho State Police; Eric Dayley,

individually and as Captain of Idaho State Police, District 5; Lee Edgley, individually and in his

official capacity; Brady Barnes, individually and in his official capacity; Paul Gilbert, individually

and in his official capacity; Paul Olsen, individually and in his official capacity; Marcus Graham,

individually and in his official capacity; and Tom Sellers, individually and in his official capacity;

asserts and alleges as follows:

                                  I.    NATURE OF THE CASE

       This action arises under the Fourth Amendment to the United States Constitution; under

federal law in 42 U.S.C. § 1983; under federal law in 28 U.S.C. § 1367; and under the Idaho Tort

Claims Act in I.C. §§ 6-901, 6-902, 6-906, 6-907 for excessive force; gross negligence; reckless,

willful, and wanton conduct; and deliberate indifference. The officer Defendants were acting in

the scope of their employment as law enforcement officers of the State of Idaho, under color of

state law, whereby they unlawfully used excessive force against the Plaintiff. Wills and Dayley,

by their actions and/or inactions, including failing to discipline officers Edgley, Gilbert and

Barnes, and in other regards, ratified the conduct of the officers. The Defendants’ actions caused

personal injury and mental anguish to the Plaintiff.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 2
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 3 of 11




                          II.     JURISDICTION AND VENUE

      1.     Plaintiff brings this action pursuant to 42 U.S.C. §1983 to redress a deprivation of

             civil rights under color of state law. Jurisdiction is invoked in this Court pursuant

             to 28 U.S.C. §§ 1331, and 1343.

      2.     Jurisdiction of this court for the pendent or supplemental claims is authorized by

             28 U.S.C. § 1367(a) and F.R.C.P. 18(a) and arises under the doctrine of pendent

             jurisdiction as set forth in United Mine Workers v. Gibbs, 383 U.S. 715 (1966). See

             also: DaimlerChrysler Corp. v. Cuno, 547 U.S. 332 (2006).

      3.     On September 27, 2017, Plaintiff, through counsel, timely filed a Notice of Tort

             Claim with the State of Idaho, wherein she maintained, among other complaints,

             that her rights under the Fourth Amendment to the United States Constitution had

             been violated and that she was harmed under the Idaho Tort Claims Act per I.C. §§

             6-901, 6-902, 6-906, 6-907 for unreasonable seizure; excessive use of force; gross

             negligence; reckless, willful, and wanton conduct; and deliberate indifference.

      4.     At all times relevant hereto, Plaintiff was a resident of the City of Pocatello,

             Bannock County, Idaho and a citizen of the United States of America.

      5.     At all times relevant hereto, Defendant DETECTIVE LEE EDGLEY (“Edgley”)

             was employed by the Idaho State Police, a department of the State of Idaho. Edgley

             is sued in his official and individual capacity. At the time of the incident herein,

             Edgley was acting within the course and scope of his employment.

      6.     At all times relevant hereto, SGT. PAUL OLSEN (“Olsen”) was employed by the

             Idaho State Police, a department of the State of Idaho. Olsen is sued in his official




COMPLAINT and DEMAND FOR JURY TRIAL - Page 3
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 4 of 11



             and individual capacity. At the time of the incident herein, Olsen was acting within

             the course and scope of his employment.

      7.     At all times relevant hereto, Defendant DETECTIVE BRADY BARNES

             (“Barnes”) was employed by the Idaho State Police, a department of the State of

             Idaho. Barnes is sued in his official and individual capacity. At the time of the

             incident herein, Barnes was acting within the course and scope of his employment.

      8.     At all times relevant hereto, Defendant DETECTIVE MARCUS GRAHAM

             (“Graham”) was employed by the Idaho State Police, a department of the State of

             Idaho. Graham is sued in his official and individual capacity. At the time of the

             incident herein, Graham was acting within the course and scope of his employment.

      9.     At all times relevant hereto, Defendant DETECTIVE TOM SELLERS (“Sellers”)

             was employed by the Idaho State Police, a department of the State of Idaho. Graham

             is sued in his official and individual capacity. At the time of the incident herein,

             Sellers was acting within the course and scope of his employment.

      10.    At all times relevant hereto, Defendant DETECTIVE PAUL GILBERT (“Gilbert”)

             was employed by the Idaho State Police, a department of the State of Idaho. Graham

             is sued in his official and individual capacity. At the time of the incident herein,

             Gilbert was acting within the course and scope of his employment.

      11.    At all times relevant hereto, CAPTAIN ERIC DAYLEY (“Dayley”) was the duly

             appointed Captain of Idaho State Police, District 5, in Bannock County, Idaho. As

             such, he was the commanding officer of Defendants Edgley, Olsen, Barnes,

             Graham, Sellers and Gilbert and was responsible for their training, supervision, and

             conduct. He was also responsible by law for enforcing the regulations of the Idaho




COMPLAINT and DEMAND FOR JURY TRIAL - Page 4
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 5 of 11



                   State Police and for ensuring that Idaho State Police personnel obey the laws of

                   Idaho and of the United States. At all times, he was acting in such capacity as the

                   agent, servant and employee of the State of Idaho. He is sued individually and in

                   his official capacity.

      12.          At all times relevant hereto, COLONEL KEDRICK WILLS (“Wills”) was the

                   director of the Idaho State Police, a department of the State of Idaho. As such, Wills

                   was responsible for the oversight of Idaho State Police and its officers. At all times,

                   he was acting in such capacity as the agent, servant and employee of the State of

                   Idaho. He is being sued individually and in his official capacity.

      13.          All Defendants have acted under color of state law at all times material hereto.

      14.          This Court has jurisdiction over this matter pursuant to 28 USC §§ 1331, 1343, and

                   1367(a).

      15.          Venue is proper in this Judicial District under 28 USC § 1391(b) and (c) because

                   Plaintiff and all Defendants either reside in this district or have their principal place

                   of business in this district, and all events giving rise to Plaintiff’s claims occurred

                   in this district.

      16.          This action is being brought pursuant to 42 U.S.C. §§ 1983 and 1988 and the Fourth

                   Amendment to the Constitution of the United States.

            III.       FACTS UPON WHICH PLAINTIFF’S CLAIMS ARE BASED

      17.          On March 27, 2017, Plaintiff Shaylee Williamson (hereafter “Williamson”), was at

                   a residence in Pocatello, Idaho, in the company of Rocco Chacon. Unbeknownst

                   to Ms. Williamson, the residence was being watched by officers with the Idaho




COMPLAINT and DEMAND FOR JURY TRIAL - Page 5
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 6 of 11



             State Police, who were surveilling Mr. Chacon as part of a law enforcement

             investigation that was first formulated only hours earlier.

      18.    Officers Edgley, Barnes, Gilbert, Olsen, Graham, and Sellers all participated in the

             surveillance and planning to apprehend Mr. Chacon.

      19.    Ms. Williamson was not the focus of law enforcement’s attention, and they were

             not aware of her presence in the home.

      20.    Officers had confirmed Mr. Chacon’s presence at the home when he came outside

             briefly to start his car. He then returned to the residence.

      21.    The officers communicated by radio their plans to “box in” Mr. Chacon’s vehicle

             once he was driving and came to a stop, effecting an arrest for several outstanding

             warrants. Chacon was not known to the officers as a flight risk or to be dangerous.

      22.    A short time later, Mr. Chacon and Ms. Williamson exited the home together and

             got into Mr. Chacon’s vehicle.

      23.    Radio communications between the officers acknowledged that an unidentified

             woman had gotten into the passenger side of Chacon’s vehicle. However, the plan

             to box in Chacon’s vehicle was not aborted.

      24.    The plan formulated by the officers was not followed. Due to location and/or

             miscommunication, the vehicles did not deploy as the officers had discussed doing.

      25.    Utilizing multiple unmarked vehicles, law enforcement attempted to box in Mr.

             Chacon’s vehicle when it came to a stop at the intersection of Golden Gate Street

             and Olympus Drive.

      26.    Officers, dressed in plain clothes or with no readily identifiable means to identify

             them as law enforcement, converged on the vehicle with weapons drawn.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 6
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 7 of 11



      27.    Officer Edgley yelled, “Get the fuck out of the car! Get the fuck out of the car!”

             while brandishing his weapon. He did not identify himself as a police officer.

      28.    Williamson was not aware that the individuals approaching the vehicle were law

             enforcement officers. Although she did not know what was happening or who the

             individuals were, Williamson raised her hands inside the vehicle to show she

             presented no threat.

      29.    Chacon, believing they were about to be robbed, began to turn his vehicle’s wheels

             sharply to avoid Edgely and the vehicle stopped in front of him so that he could

             drive away through a gap in the law enforcement vehicles. His vehicle rolled

             backwards a slight distance, away from Officer Edgley.

      30.    Before Chacon was able to move his car forward, Defendants Edgley, Gilbert and

             Barnes commenced to fire their weapons at the vehicle.

      31.    Bullets struck Plaintiff in the hand, the forearm and her torso, causing her life-

             threatening injuries.

      32.    Chacon rapidly accelerated from the scene and officers gave pursuit.

      33.    The vehicle was stopped after a short pursuit, Mr. Chacon was apprehended with

             no issues, and Ms. Williamson was approached by officers who determined she was

             gravely injured. She was transported to Portneuf Medical Center for surgery.

      34.    As a direct and proximate result of the conduct by the officers, Williamson suffered

             deforming injuries to her arm and hand. A bullet remains lodged in her liver and

             cannot be removed without endangering her life.

      35.    Each officer failed to properly assess the risk of injury to Williamson when they

             failed to abort their plan to box in Chacon’s car once they saw that he was not alone.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 7
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 8 of 11



      36.    Officers Edgley, Gilbert and Barnes failed to properly assess the need for the use

             of deadly force when Chacon did not immediately comply.

      37.    Officers Edgley, Gilbert and Barnes failed to properly assess the risk of injury to

             Williamson when they discharged their weapons at the vehicle, thereby

             individually and jointly violating her constitutional rights by using excessive force.

      38.    In taking the drastic action of use of deadly force unnecessarily, the ofﬁcers violated

             Williamson’s Fourth Amendment constitutional right to be free from unreasonable

             seizure.

      39.    No reasonable police officer would have believed that, under the circumstances as

             alleged herein, firing numerous rounds into the vehicle would have been

             constitutional.

      40.    In failing to discipline Edgley, Gilbert and Barnes, and in other regards, Dayley

             ratified their conduct.

      41.    Wills and Dayley failed to insure the proper training of Edgley, Gilbert and Barnes

             in the use of deadly force by discharging their firearms, stop procedures, and

             identification.

      42.    As a direct and proximate result of the Defendants’ conduct, Williamson

             experienced pain and suffering, medical expenses, shattered bones, bullet remnants

             in her body, permanent disfigurement, loss of function, emotional distress and lost

             wages, now and in the future.

      43.    On information and belief, the dangerous stop performed by the officers was

             consistent with an institutionalized practice, pattern or custom of the Idaho State

             Police which was known to and ratified by Defendants Dayley and Wills, the




COMPLAINT and DEMAND FOR JURY TRIAL - Page 8
       Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 9 of 11



             Defendants having at no time taken any effective action to prevent Idaho State

             Police personnel from continuing to engage in such conduct.

      44.    The failure to properly train Defendants Edgley, Gilbert and Barnes included the

             failure to instruct them on the constitutional use of force.

      45.    On information and belief, Defendants Dayley and Wills authorized, tolerated as

             institutionalized practices, and ratified the misconduct herein before detailed by:

             a.     Failing to properly discipline, restrict, and control employees, including

                    Defendants Edgley, Gilbert and Barnes, known to be irresponsible in their

                    dealing with citizens of the community;

             b.     Failing to take adequate precautions in the hiring, promotion, retention of

                    police personnel, including specifically Edgley, Gilbert and Barnes; and

             c.     Failing to establish and/or assure the functioning of a bona fide and

                    meaningful departmental system for dealing with discharging firearms, stop

                    procedures and identification.

             This conduct also constitutes gross negligence under state law.

      46.    As a consequence of the abuse of authority detailed above, Williamson sustained

             the damages described above.

                         IV.     FEDERAL CAUSE OF ACTION

      47.    The above-described actions and omissions, engaged in under color of state

             authority by the Defendants, each sued as a person, and those responsible because

             of their authorization, condonation, and ratification thereof for the acts of their

             agents, deprived the Plaintiff of rights secured to her by the Constitution of the

             United States, including, but not limited to her Fourth Amendment right to be free




COMPLAINT and DEMAND FOR JURY TRIAL - Page 9
      Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 10 of 11



             from unlawful seizure and by the Idaho Constitution, including, but not limited to,

             Article I, Section 17 right to be free from unlawful seizure. Such deprivation of

             constitutional rights creates a cause of action against Defendants pursuant to 42

             USC § 1983.

                    V.      PENDENT STATE CAUSES OF ACTION

      48.    The allegations set forth in preceding paragraphs are incorporated herein by

             reference. Williamson timely filed a Notice of Claim to be filed with and served

             upon the proper officers.

      49.    There was no response to said Notice of Claim within the appointed time.

      50.    The acts set forth above constitute assault, battery, excessive force, negligent and

             intentional infliction of emotional distress, conspiracy, negligence and gross

             negligence by the Defendants under the laws of the state of Idaho.

      51.    This Court has pendent jurisdiction to hear and adjudicate these claims.

      52.    Plaintiff is complying with bond requirement by filing concurrently with the United

             States District Court for the District of Idaho a request for waiver of bond due to

             indigency.

                                    ATTORNEYS’ FEES

      53.    The allegations set forth in preceding paragraphs are incorporated herein by

             reference.

      54.    As a direct and proximate result of the conduct of Defendants, Plaintiff has been

             required to retain the services of counsel.

      55.    Plaintiff is entitled to an award of attorney fees pursuant to 42 USC § 1988 and

             Idaho Code §§ 12-117, 12-120 and 12-121.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 10
      Case 4:19-cv-00099-BLW Document 1-2 Filed 03/26/19 Page 11 of 11



                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:

      A.     An award of past and future damages against all the Defendants, jointly and

             severally, for the injuries to Plaintiff, in an amount to be proved at trial but in

             excess of $75,000;

      B.     An award of punitive damages against all Defendants for actions undertaken in

             the individual capacities;

      C.     An award of Plaintiff’s attorney fees reasonably incurred pursuant to 42 U.S.C. §

             1988;

      D.     An award of Plaintiff’s costs of suit; and

      E.     Any such further relief the court deems just and equitable under the

             circumstances.

                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all so triable issues.

      DATED this 26th day of March, 2019.

                                                     HEARN LAW, PLC

                                                     /s/ John J. Bulger
                                                     JOHN J. BULGER




COMPLAINT and DEMAND FOR JURY TRIAL - Page 11
